Exhibit 10.2

Non-Competition Agreement


This Stockholder Agreement (“Agreement”) is made as of April 27, 2015
(“Effective Date”) by and among Autobytel Inc., a Delaware corporation
(“Company”) and AutoWeb, Inc., a Delaware corporation (“AutoWeb”). The Company
and AutoWeb are referred to herein collectively as the “Parties” and sometimes
each individually as a “Party.”


Background


The Parties previously entered into that certain Contribution Agreement
effective as of September 18, 2013 (the “Contribution Agreement”), including a
non-competition provision set forth in Section 5.03 thereof (the “Non-Compete
Clause”). The Parties agree that the restrictive covenants of the Non-Compete
Clause applied only to Company, and now agree to also bind AutoWeb to certain
non-competition restrictions in favor of Company pursuant to this Agreement and
that doing so better and more equitably reflects, fosters and facilitates the
business relationship between the Parties.


           In consideration of the mutual promises and covenants set forth
herein, the Parties hereto further agree as follows:


Article I
Definitions


As used in this Agreement, the following defined terms shall have the meanings
ascribed below:


“Advisory Services” means the advisory services to be provided by Company to
AutoWeb pursuant to Article II of this Agreement.


“Affiliate” means (i) an Affiliate as defined in the NOL Plan; and (ii) with
respect to any specified Person, any other Person who or which, directly or
indirectly, controls, is controlled by, or is under common control with such
specified Person.


“AHL” means Auto Holdings Ltd, a British Virgin Islands business company.


"Associate" shall be as defined in the NOL Plan.


“Automotive Field” means the automotive industry and all related products and
services within the automotive industry, including without limitation,
manufacturing, sales and distribution (including automotive manufacturers and
dealers) of automobiles, financing of automobiles, automobile warranties,
automobile insurance, automobile parts and accessories, and automobile service
and repairs.


“Automotive Leads” shall mean the electronic record, whether fulfilled or
delivered by online internet-based systems, SMS or similar messaging systems,
telephonic systems, or any other electronic means with the combination of a
consumer’s information and any vehicle information for the purpose of furthering
the consumer’s interest in any service or product within the Automotive Field.


 
-1-

--------------------------------------------------------------------------------

 
 
“AutoWeb Business” means AutoWeb’s business in developing, providing and
marketing a high-intent and quality-price-driven pay-per-click (PPC)
auction-driven advertising platform for automobile manufacturers.


“Beneficial Ownership” shall be as defined in the NOL Plan.


“Change in Control” means with respect to any Person the first to occur of any
of the following (in one transaction or a series of related transactions): (i)
consummation of a sale of, directly or indirectly, all or substantially all of
the Person’s assets, (ii) any "person" (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act), other than a trustee or other fiduciary holding
securities of the Person under an employee benefit plan of the Person, becomes
the "beneficial owner" (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Person representing 50% or
more of (A) the outstanding equity securities of the Person or (B) the combined
voting power of the Person's then outstanding securities, or (iii) the Person is
party to a consummated merger or consolidation which results in the voting
securities of the Person outstanding immediately prior thereto failing to
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or another entity) at least fifty (50%)
percent of the combined voting power of the voting securities of the Person or
such surviving or other entity outstanding immediately after such merger or
consolidation.

 
“Common Stock” means the Company’s common stock, $0.001 par value per share.


“Company Business” means the origination, sale, licensing or distribution of
Automotive Leads.


“Confidential Information” means (i) Company’s trade secrets, business plans,
strategies, methods and/or practices; (ii) Company’s software, technology,
computer systems architecture and network configurations; (iii) any other
information relating to Company that is not generally known to the public,
including information about Company’s personnel, products, customers, suppliers,
financial information, marketing and pricing strategies, services or future
business plans; (iv) material, non-public information related to Company; and
(v) any and all analyses, compilations, studies, notes or other materials
prepared which contain or are based on other Confidential Information of
Company.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management policies of a Person, whether through
ownership of voting securities, by contract, or otherwise.


“Electronic Transmission” means a communication (i) delivered by facsimile,
telecommunication or electronic mail when directed to the facsimile number of
record or electronic mail address of record, respectively, which the intended
recipient has provided to the other party for sending notices pursuant to the
Agreement and (ii) that creates a record of delivery and receipt that is capable
of retention, retrieval, and review, and that may thereafter be rendered into
clearly legible tangible form.


 
-2-

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Governmental Authority” means any:  (i) nation, state, county, city, town, or
other jurisdiction of any nature; (ii) federal, state, local, municipal,
foreign, or other government; (iii) governmental or quasi-governmental authority
of any nature (including any governmental agency, branch, department, official,
or entity and any court or other tribunal); (iv) multi-national organization or
body; (v) stock exchange or quotation service; (vi) body exercising, or entitled
to exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature; (vii) arbitrator or
mediator; or (viii) any official or authorized representative of any of the
foregoing.


“Group” shall have the meaning set forth in Section 13(d)(3) of the Exchange Act
and Rule 13d-5 of the General Rules and Regulations under the Exchange Act.
 
“Law” means any federal, state, local, municipal, foreign, international,
multinational, or other order, constitution, law, ordinance, principle of common
law, regulation, statute, rule, treaty, permit, license, certificate, judgment,
Order, decree, award or other decision or requirement of any arbitrator or
Governmental Authority.


“NOL Plan” means the Company’s Tax Benefit Preservation Plan dated as of May 26,
2010, which plan was amended by Amendment No. 1 to Tax Benefit Preservation Plan
dated as of April 14, 2014.


“Order” means any judgment, decision, order, injunction, decree, award, or writ
of any Governmental Authority.


“Person” shall be as defined in the NOL Plan.


“Representative” means, as to any Person, such Person's Affiliates and its and
their directors, officers, employees, agents, representatives, debt and equity
financing sources, and advisors (including, without limitation, financial and
investment banking advisors, attorneys, consultants, counsel and accountants and
any representatives of such advisors).


“Restrictions Period” means the period commencing on the Effective Date and
ending on the second anniversary of the Effective Date.

 
-3-

--------------------------------------------------------------------------------

 

Article II
Advisory Services


In consideration of AutoWeb entering into this Agreement, the Company will make
available to AutoWeb various members of the Company’s operational management
team to confer with AutoWeb’s management with respect to the AutoWeb
Business.  The amount of time for such advisory services shall not exceed more
than one (1) hour per week in the aggregate.


Article III
Non-Competition and Other Restrictions


3.1           Non-Competition. AutoWeb covenants and agrees that, without the
express written consent of the Company, it will not, nor will it cause or
knowingly permit any of its Affiliates or Associates to, directly or indirectly
engage in, invest in (either directly or indirectly, whether as an agent,
stockholder, creditor, advisor, consultant or otherwise), operate or acquire any
business in the world that competes with the Company Business. Notwithstanding
the foregoing, AutoWeb and any of its Affiliates or Associates may (i) own,
directly or indirectly, solely as an investment, securities of any corporation
or other entity traded on any national securities exchange if neither AutoWeb
nor any of its Affiliates or Associates do not, directly or indirectly,
collectively own 5% or more of any class of securities of such corporation or
other entity; or (ii) engage in, invest in or acquire any business that competes
with the Company Business where such business has an annual revenue that is not
greater than twenty percent (20%) of the Company Business.
 
3.2           Non-Interference.  Without the prior written consent of Company,
AutoWeb will not, and will use commercially reasonable efforts to cause each of
its Affiliates and Associates to not, directly or indirectly, cause, induce,
influence, encourage or solicit any material business relationship or any other
customer, vendor or supplier of Company to terminate or modify in any respect
any such relationship with Company.


3.3           Non-Solicitation. Without the prior written consent of Company,
AutoWeb will not, and will use commercially reasonable efforts to cause each of
its Affiliates and Associates to not, directly or indirectly, solicit for
employment or hire or engage any employee or independent contractor of Company
while such employee or independent contractor is employed or engaged by Company
or any of its Affiliates or any employee or independent contractor who was
employed or engaged by Company or any of its Affiliates within six (6) months
prior to such time, or cause, induce, influence or encourage to terminate,
reduce or modify any employee’s or independent contractor’s relationship with
Company or any of its Affiliates while so employed or engaged.  Notwithstanding
the foregoing, neither AutoWeb nor any of its Affiliates or Associates shall be
deemed to have violated the covenants in this Section 3.3 (i) by publishing or
running advertisements and general solicitations in or through any print,
broadcast, internet, direct mail or other medium to generally solicit qualified
job applicants to apply for employment opportunities within AutoWeb or any of
its Affiliates or Associates and not specifically directed to any employee or
independent contractor of Company or any of its Affiliates, (ii) hiring or
engaging any employee or independent contractor of Company or any of its
Affiliates who is terminated by Company or its Affiliates, provided that no
breach of the foregoing provisions of this Section 3.3 has occurred with respect
to such employee or independent contractor.


 
-4-

--------------------------------------------------------------------------------

 
 
3.4           Restrictions Reasonable. The Parties acknowledge that the
restrictions contained in this Article III are reasonable and necessary to
protect the legitimate interests of Company and constitute a material inducement
to Company to enter into this Agreement and consummate the transactions
contemplated by this Agreement.  In the event that any covenant contained in
this Article III should ever be adjudicated to exceed the time, geographic,
product or service or other limitations permitted by applicable Law in any
jurisdiction, then any court is expressly empowered to reform such covenant, and
such covenant shall be deemed reformed, in such jurisdiction to the maximum
time, geographic, product or service or other limitations permitted by
applicable Law.  The covenants contained in this Article III and each provision
hereof are severable and distinct covenants and provisions. The invalidity or
unenforceability of any such covenant or provision as written shall not
invalidate or render unenforceable the remaining covenants or provisions hereof,
and any such invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenant or provision in any other
jurisdiction.


3.5           Termination of Restrictions. The restrictions set forth in this
Article III shall terminate two (2) years after the later of (i) the expiration
of the Restrictions Period; (ii) such time as neither AHL, AutoWeb nor their
respective Affiliates and Associates, individually and as a group, Beneficially
Own less than 4.9% of the Company’s outstanding Common Stock; and (iii) the date
neither AutoWeb nor AHL has a representative sitting on the Company’s board of
directors.
 
Article IV
Confidentiality


4.1           Confidentiality Obligations. Unless otherwise agreed to in writing
by Company, AutoWeb agrees (i) to keep all Confidential Information confidential
and not to disclose or reveal any Confidential Information (or the fact that
Confidential Information has been made available to AutoWeb or its
Representatives) to any Person other than the AutoWeb’s Representatives who are
performing services for AutoWeb directly or indirectly related to its business
relationship and activities with Company and who have the need to know the
Confidential Information for such purpose and who are subject to confidentiality
obligations consistent with the obligations set forth in this Article IV; and
(ii) not to use Confidential Information for any purpose other than in
connection with AutoWeb’s business relationship and activities with the Company
and more specifically not to use Confidential Information to compete with
Company.  AutoWeb acknowledges that it is aware, and that it has advised or will
advise any Person to whom or which AutoWeb divulges, furnishes or otherwise
discloses any of Confidential Information that, in general, the United States
securities laws prohibit any person or entity who or which possesses material,
non-public information regarding a publicly-held company such as Company from
purchasing or selling securities of such company or from communicating the
information to any person or entity. AutoWeb will be responsible for any breach
of the terms of this Article IV by any AutoWeb Representative.


4.2           Limitation on Confidentiality Obligations. The confidentiality
obligations set forth in Section 4.1 shall not apply to any Confidential
Information that (i) is or becomes generally available to the public other than
as a result of a disclosure by AutoWeb or any of its Representatives; (ii) was
available to AutoWeb on a nonconfidential basis prior to its disclosure to
AutoWeb by Company; (iii) becomes available to AutoWeb on a nonconfidential
basis from a Person other than Company or its Representatives who is not known
by AutoWeb to be otherwise bound by a confidentiality agreement with, or other
obligation of confidentiality or duty to, Company or any of its Representatives;
or (iv) is independently developed by AutoWeb without use of the Confidential
Information.


 
-5-

--------------------------------------------------------------------------------

 
 
4.3           Disclosure Required by Law. In the event AutoWeb is required by
applicable Law or legal process (other than as a result of an affirmative action
taken by AutoWeb or any of its Affiliates, Associates or Representatives that
triggers the disclosure obligation) to disclose any Confidential Information,
AutoWeb will provide Company with prompt notice of such requirement (to the
extent permitted by such applicable Law or legal process) in order to enable
Company to seek an appropriate protective order or other remedy, to consult with
AutoWeb with respect to Company taking steps to resist or narrow the scope of
such required disclosure, or to waive compliance, in whole or in part, with the
terms of this Article IV.  In any event, AutoWeb will use AutoWeb’s best efforts
to ensure that all Confidential Information that is so disclosed will be
accorded confidential treatment.


4.4           Termination of Restrictions. The restrictions set forth in this
Article IV shall terminate two (2) years after the later of (i) the expiration
of the Restrictions Period; (ii) such time as neither AHL, AutoWeb nor their
respective Affiliates and Associates, individually and as a group, Beneficially
Own less than 4.9% of the Company’s outstanding Common Stock; (iii) the date
upon which AutoWeb and Company cease to have a business relationship and (iv)
the date neither AutoWeb nor AHL has a representative sitting on the Company’s
board of directors.


Article V
General Provisions


           5.1           Entire Agreement.  This Agreement (including any
Schedules and Exhibits attached hereto, each of which is incorporated herein by
reference) constitutes and contains the entire agreement and understanding of
the parties with respect to the subject matter hereof and supersede any and all
prior negotiations, correspondence, agreements, understandings, duties or
obligations between the parties respecting the subject matter hereof.
 
           5.2           Amendments and Waivers.  This Agreement may be amended,
modified, superseded, or cancelled, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties hereto or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power, or privilege hereunder will operate as a
waiver thereof, nor will any waiver on the part of any party of any right
hereunder, nor any single or partial exercise of any rights hereunder, preclude
any other or further exercise thereof or the exercise of any other right
hereunder.


5.3           Assignment.  Neither party may assign or otherwise transfer or
delegate this Agreement or any of a party’s rights, duties or obligations under
this Agreement to another person or entity without the prior written consent of
the other party.  Notwithstanding the foregoing, this Agreement may be assigned
or transferred by a party to any person or entity that succeeds the party by
operation of law or that controls, is controlled by or is under common control
of the party without the consent of the other party.  Nothing herein will
prohibit or restrict a Change in Control of either party or any party
controlling, controlled by or under common control with such party or require
the consent of the other party to any assignment or transfer of this Agreement
in connection with any Change in Control. This Agreement will be binding on and
inure to the benefit of each party hereto and to each party's respective
permitted successors and assigns.
 
 
-6-

--------------------------------------------------------------------------------

 

5.4           Notices.  Any notice required or permitted under this Agreement
will be considered to be effective in the case of (i) certified U.S. mail, when
sent postage prepaid and addressed to the party for whom it is intended at its
address of record, three (3) days after deposit in the U.S. mail; (ii) by
courier or messenger service, upon receipt by recipient as indicated on the
courier's receipt; or (iii) upon receipt of an Electronic Transmission by the
party that is the intended recipient of the Electronic Transmission. The record
addresses, facsimile numbers of record, and electronic mail addresses of record
for the parties are set forth on the signature page to this Agreement and may be
changed from time to time by notice from the changing party to the other party
pursuant to the provisions of this Section 5.4.


           5.5           Choice of Law.  This Agreement, its construction and
the determination of any rights, duties or remedies of the parties arising out
of or relating to this Agreement will be governed by, enforced under and
construed in accordance with the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws of such state.


           5.6           Dispute Resolution.


(a)           The parties consent to and agree that any dispute or claim arising
hereunder shall be submitted to binding arbitration in New Castle County,
Delaware, and conducted in accordance with the Judicial Arbitration and
Mediation Service (“JAMS”) rules of practice then in effect or such other
procedures as the parties may agree in writing, and the parties expressly waive
any right they may otherwise have to cause any such action or preceding to be
brought or tried elsewhere. The parties hereunder further agree that (i) any
request for arbitration shall be made in writing and must be made within a
reasonable time after the claim, dispute or other matter in question has arisen;
provided however, that in no event shall the demand for arbitration be made
after the date that institution of legal or equitable proceedings based on such
claim, dispute, or other matter would be barred by the applicable statue(s) of
limitations; (ii) the appointed arbitrator must be a former or retired judge or
an attorney at law with at least ten (10) years experience in corporate
law  matters; (iii) costs and fees of the arbitrator shall be borne by  both
parties equally, unless the arbitrator or arbitrators determine otherwise; (iv)
depositions may be taken and other discovery may be obtained during such
arbitration proceedings to the same extent as authorized in civil judicial
proceedings; and (v) the award or decision of the arbitrator, which may include
equitable relief, shall be final and judgment may be entered on such award in
accordance with applicable law in any court having jurisdiction over the matter.


(b)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 
-7-

--------------------------------------------------------------------------------

 
 
(c)           The parties acknowledge and agree that money damages may not be a
sufficient remedy for a breach of certain provisions of the Agreement, and
accordingly, a non-breaching party may be entitled to specific performance and
injunctive relief as remedies for such violation. Accordingly, notwithstanding
the other provisions of this Section 5.6, the parties agree that a non-breaching
party may seek relief in the federal and state courts of the State of Delaware
located in New Castle County for the purposes of seeking equitable relief
hereunder, and that such remedies shall not be deemed to be exclusive remedies
for a violation of the terms of the Agreement but shall be in addition to all
other remedies available to the non-breaching party at law or in equity.


(d)           In any action, arbitration, or other proceeding by which one party
either seeks to enforce its rights under the Agreement, or seeks a declaration
of any rights or obligations under the Agreement, the prevailing party will be
entitled to reasonable attorneys' fees, and subject to Section 5.6(a),
reasonable costs and expenses incurred to resolve such dispute and to enforce
any final judgment.


(e)             No remedy conferred on either party by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy will be cumulative and will be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or otherwise.  The election of one or more remedies by a party will
not constitute a waiver of the right to pursue other available remedies.


5.7           Severability.  Each term, covenant, condition, or provision of
this Agreement will be viewed as separate and distinct, and in the event that
any such term, covenant, condition or provision will be deemed to be invalid or
unenforceable, the arbitrator or court finding such invalidity or
unenforceability will modify or reform this Agreement to give as much effect as
possible to the terms and provisions of this Agreement.  Any term or provision
which cannot be so modified or reformed will be deleted and the remaining terms
and provisions will continue in full force and effect.

 
           5.8           Delays or Omissions.  No delay or omission to exercise
any right, power, or remedy accruing to any Party under this Agreement, upon any
breach or default of any other Party under this Agreement, shall impair any such
right, power, or remedy of such nonbreaching or nondefaulting Party, nor shall
it be construed to be a waiver of or acquiescence to any such breach or default,
or to any similar breach or default thereafter occurring, nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  All remedies, whether under this
Agreement or by law or otherwise afforded to any Party, shall be cumulative and
not alternative.


5.9           Further Assurances.  Each party agrees to execute and deliver any
and all further documents, and to perform such other acts, as may be reasonably
necessary or expedient to carry out and make effective this Agreement.


 
-8-

--------------------------------------------------------------------------------

 
 
5.10           Interpretation.  Every provision of this Agreement is the result
of full negotiations between the Parties, both of whom have either been
represented by counsel throughout or otherwise been given an opportunity to seek
the aid of counsel.  Each Party hereto further agrees and acknowledges that it
is sophisticated in legal affairs and has reviewed this Agreement in
detail.  Accordingly, no provision of this Agreement shall be construed in favor
of or against any Party hereto by reason of the extent to which any such Party
or its counsel participated in the drafting thereof. Captions and headings of
sections contained in this Agreement are for convenience only and shall not
control the meaning, effect, or construction of this Agreement. Time periods
used in this Agreement shall mean calendar periods (i.e., days, months, and
years) in the State of California, USA unless otherwise expressly indicated. All
references to fees, expenses, costs and payments thereof are U.S. Dollars. The
English language shall apply to any interpretation of this Agreement.


5.11           Counterparts; Facsimile or PDF Signature.  This Agreement may be
executed in counterparts, each of which will be deemed an original hereof and
all of which together will constitute one and the same instrument. This
Agreement may be executed by facsimile or PDF signature by either party and such
signature shall be deemed binding for all purposes hereof, without delivery of
an original signature being thereafter required.




[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 
-9-

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.





  Company
 
Autobytel Inc.
 
 
    By:
/s/ Glenn E. Fuller
     
Glenn E. Fuller
     
Executive Vice President, Chief Legal
and Administrative Officer and Secretary
 

Notice Information


Autobytel Inc.
18872 MacArthur Blvd., Suite 200
Irvine, California 92612-1400
Attention:    Glenn E. Fuller
Executive Vice President, Chief Legal and
Administrative Officer and Secretary
Facsimile: (949) 862-1323
Email: glennf@autobytel.com


 



 
AutoWeb
 
AutoWeb, Inc., a Delaware corporation
 
 
    By:
/s/ Matias de Tezanos
     
Matías de Tezanos,
     
Chief Executive Officer
 

 
Notice Information


AutoWeb, Inc.
3250 NE 1st Avenue, Suite 915
Miami, FL 33137
Attention: José Vargas, President
Facsimile:
Email: jose@autoweb.com


with a copy to (which shall not constitute notice):  doug@tangolaw.com
(Attn:  Douglas Choi, Esq.)
 
 
